Citation Nr: 1726642	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active service from January 1989 to July 1992. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

A hearing before the undersigned Veterans Law Judge was held at the RO in November 2016.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for right and left knee disabilities.  

Treatment notes indicate that the Veteran has been variously diagnosed with degenerative joint disease of the knees, osteoarthritis of the left knee, and left knee posteromedial meniscal damage and medial femoral condyle chondral damage, grade 4.  In addition, an April 2013 VA magnetic resonance imaging (MRI) of the right knee revealed trace myxoid degeneration of the medial meniscus posterior horn without definite tear and minimal degenerative changes of the medial knee joint including mild chondromalacia.

In a statement dated in April 2010 the Veteran reported that he was treated in service at the Troop Medical Clinic (TMC) at Fort Polk, LA for his knees.  He stated that they would inject cortisone into the joints and send him on his way.  The Veteran reported that he had been returning to the VA clinics and hospitals for treatment regularly since 1991.  The Veteran stated that he believed his knees were damaged due to "sand" runs and too much weight on his back in packs dating back to basic training in 1989.  The Veteran reported that if they got injured in basic they were sent to TMCs where they were given Motrin.  He stated that he fell in a hole while doing training at Fort Polk in 1992 and snapped both knees backwards.  

The Veteran was afforded a VA examination in May 2010.  The examination report reveals that the examiner was asked to render an opinion with regard to the left knee.  There is no indication that the right knee was considered.  After examination the examiner rendered the opinion that it is less likely as not the Veteran's knee condition is in any way associated with a one-time complaint of patellofemoral syndrome in February 1989.  The examiner further noted that the Veteran was on active duty for an additional three and one-half years with no further complaints related to his knee and that there were no complaints related to his knee until approximately 2001. 

At the hearing the Veteran identified multiple injuries to the knees in service.  The examiner in May 2010 appears to have only considered the single notation of a left knee injury in the Veteran's service treatment records.  As such, that opinion is inadequate and the Veteran should be afforded another VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The examination on remand should also address the likely etiology of his right knee disability.  The Veteran has been diagnosed with a right knee disability, and he reported that he injured his right knee in service and has had knee pain since service.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated after April 2016.  In addition, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file treatment records regarding the Veteran from Texas City Orthopedic Clinic, Dr. C.  See 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated since April 2016.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from the Texas City Orthopedic Clinic, Dr. C.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  After completion of the foregoing, schedule the Veteran for an appropriate examination to determine the nature and likely etiology of the right and left knee disabilities.  The claims file and copies of all pertinent records should be provided to the examiner for review.

Based on the examination and review of the record, the examiner should address the following:

For any diagnosed right and/or left knee disabilities, is it at least as likely as not (50 % probability) that the disorder(s) had their onset in service or are causally related to service?  The examiner must comment on the Veteran's reported injuries in service, including running on sand, twisting his knee, falling in a hole, and carrying weight on his back in a pack (despite a lack of notations within the service treatment records).  The examiner should provide an explanation for any opinion provided.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

